Case 20-66626-pwb        Doc 25    Filed 06/04/20 Entered 06/04/20 10:48:08                  Desc Main
                                   Document     Page 1 of 2




   IT IS ORDERED as set forth below:



   Date: June 4, 2020
                                                           _________________________________

                                                                     Paul W. Bonapfel
                                                               U.S. Bankruptcy Court Judge
 _______________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                 )      Case No. 20-66626-PWB
                                                       )
CIRCA OF AMERICA, LLC,                                 )
                                                       )      Chapter 7
                                                       )
             Debtor                                    )


               ORDER APPROVING EMPLOYMENT OF PROFESSIONAL


         On June 2, 2020, Trustee filed an application for employment of Stonebridge Accounting

& Forensics, LLC as Trustee’s accountant [Doc. No. 7] (the “Application”). No notice or

hearing on the Application is necessary.         The Application and its supporting affidavit

demonstrate that Stonebridge Accounting & Forensics, LLC is a firm employing a certified

public accountant licensed to practice in this State, that they are disinterested and represent no

interest adverse to Debtor or the estate, and that this case justifies employment of a professional

for the purpose specified. Accordingly, it is hereby

         ORDERED that, pursuant to 11 U.S.C. § 327 and Bankruptcy Rule 2014, the

Application is granted. Trustee is authorized to employ Stonebridge Accounting & Forensics,



                                                1
Case 20-66626-pwb          Doc 25   Filed 06/04/20 Entered 06/04/20 10:48:08            Desc Main
                                    Document     Page 2 of 2



LLC as accountant for the Trustee during the Debtor’s Chapter 7 case, subject to the office of the

U.S. Trustee filing an objection within 21 days of entry of this order. It is further

       ORDERED that compensation shall be paid to Stonebridge Accounting & Forensics,

LLC upon notice, hearing and approval by the court pursuant to 11 U.S.C. §§ 330, 331 and

Bankruptcy Rule 2016 of an appropriately detailed application.


                                     [END OF DOCUMENT]

Prepared and submitted by:

/s/ Jason L. Pettie
Jason L. Pettie, Trustee
Georgia Bar # 574783
P.O. Box 17936
Atlanta, GA 30316
(404) 638-5984

                                      DISTRIBUTION LIST

Stonebridge Accounting & Forensics, LLC
P.O. Box 1290
Grayson, GA 30017

Circa Of America, Llc
1040 Crown Point Pkwy Suite 250
Atlanta, GA 30338

Matthew W. Levin
Scroggins & Williamson, P.C.
One Riverside, Suite 450
4401 Northside Parkway
Atlanta, GA 30327

Jason L. Pettie, P.C.
P.O. Box 17936
Atlanta, GA 30316

Office of the U.S. Trustee
Rm 362, Russell Federal Bldg
75 Ted Turner Dr, SW
Atlanta, Georgia 30303



                                                  2
